PER CURIAM.
Appellant was charged with a third degree felony, which is punishable by a term of imprisonment not exceeding five years. Section 775.082(3)(d), Florida Statutes (1987). Appellant seeks review of the 7-year sentence imposed, arguing that the sentence exceeded the statutory maximum allowable and that the sentencing guidelines do not increase the statutory máxi-mums allowable. Rule 3.701(d)(10), Florida Rules of Criminal Procedure.
We agree. Pursuant to Rule 9.315(b), Florida Rules of Appellate Procedure, the sentence is vacated and this cause is remanded to the trial court for sentencing in accordance with Section 775.082(3)(d).
SHIVERS, C.J., and SMITH and NIMMONS, JJ., concur.